Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/28/2022. Applicant’s argument, filed on 02/28/2022 has been entered and carefully considered. Claims 1, 3-4, 6-13, and 15 are pending.

The 371 application filed on 12/23/2020 claiming priority to PCT/KR2018/007213 filed on 06/26/20018.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
	
Examiner’s Note

Claims 1, 2-4, 6-11 refer to "A method of decoding motion information”, Claim 12 refers to "An image decoding apparatus”, Claims 13 and 15 refer to "A method of encoding motion information”. Claims 12, 13 and 15 are similarly rejected in light of rejection of claims 1, 2-4, 6-11, any obvious combination of 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 7 and similar claims rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amending the claims to incorporate the limitations from the dependent claim to the independent claims may have left the dependent claims not narrowing the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2-4, 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 20140341297 A1), hereinafter Chien, in view of Iwata et al. (US 20060153299 A1), hereinafter Iwata, further in view of Lim et al. (US 20120314771 A1), hereinafter Lim, further in view of Lee et al. (US 20210044825 A1), hereinafter Lee, further in view of Park et al. (US 20180278940 A1), hereinafter Park.
	
	Regarding claim 1, Chien discloses a method, by a processor of decoding motion information, the method comprising (Abstract): determining a coding value of a differential motion vector of a current block, (Fig. 4, [0118]); obtaining the differential motion vector by applying upscaled first result value (Fig. 4); and obtaining a motion vector of the current block, based on the obtained differential motion vector and a prediction motion vector of the current block (Fig. 8).  
	Chien discloses all the elements of claim 1 but Chien does not appear to explicitly disclose in the cited section a coding factor value of a differential motion vector.
	However, Iwata from the same or similar endeavor teaches a coding factor value of a differential motion vector ([0139]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chien to incorporate the teachings of Iwata to realize high coding efficiency (Iwata, [0012]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Chien in view of Iwata discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section determining a first result value generated by applying the adaptive encoding to the differential motion vector, based on information included in a bitstream.
	However, Lim from the same or similar endeavor teaches determining a first result value generated by applying the adaptive encoding to the differential motion vector, based on information included in a bitstream (Fig. 18, [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chien in view of Iwata to incorporate the teachings of Lim for efficient video  (Lim, [0018]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Chien in view of Iwata further in view of Lim discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section corresponding to a resolution regarding a motion vector; upscaling the first result value according the coding factor.
	However, Lee from the same or similar endeavor teaches corresponding to a resolution regarding a motion vector; upscaling the first result value according the coding factor (Fig. 2B, [0046]-[0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chien in view of Iwata further in view of Lim to incorporate the teachings of Lee to improve compression rate (Lee, [0082]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Chien in view of Iwata further in view of Lim further in view of Lee discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section upscaling; applying the second result value.
	However, Park from the same or similar endeavor teaches applying upscaling; the second result value (Fig. 15, it is obvious to the ordinary skill in the art that the upscaling the result value would be similar to downscaling the differential vector).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chien in view of Iwata further in view of Lim further in view of Lee to incorporate the teachings of Park to smoothly decode an image (Park, [0017]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, (Canceled) Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 1, wherein the determining of the first result value comprises determining a second result value generated by applying the adaptive encoding to the differential motion vector, based on information included in the bitstream, and the obtaining of the differential motion vector comprises obtaining the differential motion vector by further applying the second (Chien, Fig. 4, Fig. 8, Iwata, Fig. 2, Lim, Fig. 17, Fig. 19, it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 1, wherein the determining of the coding factor value information indicating the coding factor (Chien, Fig. 4, Fig. 8, Iwata, Fig. 2, [0139], Lim, Fig. 17, Fig. 19, Lee, Fig. 2B, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 1, wherein the determining of the coding factor value (Chien, Fig. 4, Fig. 8, Iwata, Fig. 2, [0139], Lim, Fig. 16, Fig. 17, Fig. 19, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, (Canceled) Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 1, further comprising, when the adaptive encoding 81is not applied to the differential motion vector of the current block, determining the differential motion vector of the current block, based on information obtained from the bitstream (Chien, Fig. 4, Fig. 8, Iwata, Fig. 2, [0139], Lim, Fig. 16, Fig. 17, Fig. 19, it is obvious to the ordinary skill in the art).   

	Regarding claim 6, Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 1, further comprising: determining a first (Chien, Fig. 4, Fig. 8, Fig. 9, Iwata, Fig. 2, [0139], Lim, Fig. 16, Fig. 17, Fig. 19, it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 6, wherein the determining of the coding factor value (Chien, Fig. 4, Fig. 8, Fig. 9, Iwata, Fig. 2, [0139], Lim, Fig. 16, Fig. 17, Fig. 19, it is obvious to the ordinary skill in the art).  

	Regarding claim 8, Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 6, wherein the adjusting of the first component value and the second component value of the prediction motion vector comprises adjusting the first component value of the prediction motion vector when the first (Chien, Fig. 4, Fig. 8, Fig. 9, [0119], coding option at different resolution, Iwata, Fig. 2, [0139], Lim, Fig. 16, Fig. 17, Fig. 19, [0149]-[0151], it is obvious to the ordinary skill in the art, Park, Fig. 15).  
	

	Regarding claim 9, Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 6, wherein the determining of the first motion vector resolution and the second motion vector resolution comprises determining the first motion vector resolution and the second motion vector resolution, based on information representing the first motion vector resolution, which is obtained from the bitstream, and information representing the second motion vector resolution, which is obtained from the bitstream (Chien, Fig. 4, Fig. 8, Fig. 9, [0119], coding option at different resolution, Iwata, Fig. 2, [0139], Lim, Fig. 16, Fig. 17, Fig. 19, [0149]-[0151], Park, Fig. 15, it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 6, wherein the determining of the first (Chien, Fig. 4, Fig. 8, Fig. 9, [0119], coding option at different resolution, Iwata, Fig. 2, [0139], Lim, Fig. 16, Fig. 17, Fig. 19, [0149]-[0151], Park, Fig. 15, it is obvious to the ordinary skill in the art).  

	Regarding claim 11, Chien in view of Iwata further in view of Lim further in view of Lee further in view of Park discloses the method of claim 10, wherein the determining of the first (Chien, Fig. 4, Fig. 8, Fig. 9, [0119], coding option at different resolution, Iwata, Fig. 2, [0139], Lim, Fig. 16, Fig. 17, Fig. 19, [0149]-[0151], Park, Fig. 15, it is obvious to the ordinary skill in the art).

Regarding claim 12, 13, and 15, See Examiner’s Note.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487